DETAILED ACTION
Claims 1-7, 10-14 and 17-20 are pending. Claims 8-9 and 15-16 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arnott et al.  (US2015/0351118, Arnott hereinafter) in view of Mok et al. (US11178569, Mok hereinafter).

As to claim 1: Arnott discloses a method, comprising: identifying a request to deliver Quality of Service (QoS)-sensitive services to a User Equipment (UE) over at least one … network (see at least paragraphs [0117], [0138], [0141] and Figs 5&8, at step S505, the admission control module 67 checks if there is a new communication bearer request depending on the type of service e.g. GBR or non-GBR (interpreted as identifying a request to deliver QoS-sensitive services) for operator g.), the at least one … network comprising a reserved resource and a pooled resource (see at least paragraph [0118], bandwidth reserved part and shared part); 
receiving an acceptability message indicating that delivery of the QoS-sensitive services to a UE is acceptable to the UE (see at least paragraphs [0018], [0140] and Figs. 5&8, at step S507, that the new communication bearer for operator g can be admitted (interpreted as acceptability message) within the proportion of the system bandwidth reserved for operator g (S507: YES) then the communication bearer is admitted.);
in response to determining at least one of: (A) that reserved resources are available for the QoS-sensitive services, causing delivery of the QoS-sensitive services over the reserved resource (see at least paragraphs [0112]-[0120], [0141] and Figs. 5&8, at step S507, within the proportion of the system bandwidth reserved for operator g (S507: YES) then the communication bearer is admitted and start exchanging data using the admitted communication bearer, as shown at step S809 using reserved bandwidth part, where the mobile telephone starts communicating using the admitted communication bearer if the new communication bearer request is admitted for the reserved bandwidth, which indicates that reserved resources are available for the QoS-sensitive services.); and 
instead, when not causing delivery of the QoS-sensitive services over the reserved resource, causing delivery of the QoS-sensitive services over the pooled resource (see at least paragraphs [0112]-[0120], [0141] and Figs. 5&8, at step S507, If the admission control module 67 finds, at step S507, that the above condition is not met (S507: NO), i.e. the room in the reserved part of operator g is not sufficient to accommodate the added load of the new communication bearer request (e.g. because the reserved part of operator g is already fully used), then it proceeds to a second stage, step S509. If the admission control module 67 determines that the communication bearer can be admitted to the shared proportion of the system bandwidth (S509: YES), it proceeds to step S510 and admits the communication bearer request to the shared proportion of the system bandwidth and start exchanging data using the admitted communication bearer, as shown at step S809 using reserved bandwidth part, where the mobile telephone starts communicating using the admitted communication bearer if the new communication bearer request is admitted for the shared bandwidth, which indicates that shared resources are available for the QoS-sensitive services.).
Arnott discloses admission control for GBR service type and non-GBR service type (see at least paragraph [0141]) but Arnott does not explicitly disclose 5th Generation (5G) see at least col.14 lines 34-50 and Fig. 11, 5G network including GBR resource type and Non-GBR resource type.).

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement 5G network including GBR resource type and Non-GBR resource type, as taught by Mok, into the invention of Arnott in order to improve the reliability of transmission of data (see Mok, col. 1 lines 59-66).

As to claim 2: Arnott and Mok disclose the method of claim 1. Arnott does not explicitly disclose wherein the at least one 5G network comprises a 5G Radio Access Network (RAN) and a 5G core network.
However Mok discloses wherein the at least one 5G network comprises a 5G Radio Access Network (RAN) and a 5G core network (see at least col. 1 lines 44-50, col. 7 lines 1-3 and Fig. 1-2).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement 5G network including GBR resource type and Non-GBR resource type, as taught by Mok, into the invention of Arnott in order to improve the reliability of transmission of data (see Mok, col. 1 lines 59-66).

As to claim 3: Arnott and Mok disclose the method of claim 1. Arnott does not explicitly disclose further comprising: identifying a first 5G QoS Indicator (5QI) associated with the QoS-sensitive services, wherein the pooled resource is associated with a second 
However Mok discloses identifying a first 5G QoS Indicator (5QI) associated with the QoS-sensitive services, wherein the pooled resource is associated with a second 5QI that is different than the first 5QI, the second 5Q1 having at least one of a lower priority level, a greater packet delay budget, or a higher packet error rate than the first 5QI (see at least Fig. 11, 5QI associated with GBR and 5QI associated with Non-GBR is different).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement 5G network including GBR resource type and Non-GBR resource type, as taught by Mok, into the invention of Arnott in order to improve the reliability of transmission of data (see Mok, col. 1 lines 59-66).

As to claim 4: Arnott and Mok disclose the method of claim 1. Arnott further discloses further comprising: determining that a strength of a radio signal transmitted between the UE and a 5G Radio Access Network (RAN) is above a third threshold (see at least paragraph [0073], Admission control helps to protect the quality of service (QoS) of active communication bearers by blocking new communication bearers when the telecommunication system 1 is approaching overload.).

As to claim 5: Arnott and Mok disclose the method of claim 1. Arnott further discloses further comprising: transmitting, to a resource allocator in the at least one … network, a see at least paragraph [0087], when a new service is requested by a user of the mobile telephone 3. The admission control module 47 is also operable to provide information, to the corresponding admission control module 67 of the shared base station 5, relating to the requirements (e.g. type and/or classification and/or a minimum bandwidth, etc.) of the service to be set up, thereby assisting the base station 5 to schedule communications via this bearer appropriately.); and determining that a wait time has expired without having received a response to the second request (see at least paragraph [0142], if the new communication bearer request is rejected, at step S807, the mobile telephone 3 might resend the new communication bearer request either automatically (e.g. upon expiry of a timer).).
Arnott does not explicitly disclose 5G network.
However Mok discloses 5G network (see at least col.14 lines 34-50 and Fig. 11, 5G network.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement 5G network including GBR resource type and Non-GBR resource type, as taught by Mok, into the invention of Arnott in order to improve the reliability of transmission of data (see Mok, col. 1 lines 59-66).

As to claim 12: Arnott discloses the method of claim 6. Arnott does not explicitly disclose wherein the at least one delivery network comprises at least one of a 5th Generation (5G) Radio Access Network (RAN) or a 5G core network.

(see at least col. 1 lines 44-50, col. 7 lines 1-3 and Fig. 1-2).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement 5G network including GBR resource type and Non-GBR resource type, as taught by Mok, into the invention of Arnott in order to improve the reliability of transmission of data (see Mok, col. 1 lines 59-66).

As to claim 19: Arnott discloses the system of claim 13. Arnott does not explicitly disclose wherein the at least one delivery network comprises at least one of a 5th Generation (5G) Radio Access Network (RAN) or a 5G core network.
However Mok discloses wherein the at least one delivery network comprises at least one of a 5th Generation (5G) Radio Access Network (RAN) or a 5G core network (see at least col. 1 lines 44-50, col. 7 lines 1-3 and Fig. 1-2).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement 5G network including GBR resource type and Non-GBR resource type, as taught by Mok, into the invention of Arnott in order to improve the reliability of transmission of data (see Mok, col. 1 lines 59-66).

As to claim 20: Arnott discloses the system of claim 19. Arnott does not explicitly disclose wherein the system is comprised in at least one of the 5G RAN or the 5G core network.
see at least col. 1 lines 44-50, col. 7 lines 1-3 and Fig. 1-2).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement 5G network including GBR resource type and Non-GBR resource type, as taught by Mok, into the invention of Arnott in order to improve the reliability of transmission of data (see Mok, col. 1 lines 59-66).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-7, 10-11, 13-14, 17-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Arnott et al.  (US2015/0351118, Arnott hereinafter).

As to claim 6: Arnott discloses a method, comprising: 
identifying a request to deliver Quality of Service (QoS)-sensitive services to a User Equipment (UE) over at least one delivery network (see at least paragraphs [0117], [0138], [0141] and Figs 5&8, at step S505, the admission control module 67 checks if there is a new communication bearer request depending on the type of service e.g. GBR or non-GBR (interpreted as identifying a request to deliver QoS-sensitive services) for operator g.), the at least one delivery network comprising at least one reserved resource and at least one pooled resource (see at least paragraph [0118], bandwidth reserved part and shared part); 

determining to deliver the QoS-sensitive services over the at least one pooled resource, wherein the determining includes determining at least one of: (A) that reserved resources are not available for the QoS-sensitive services (see at least paragraphs [0112]-[0120], [0141] and Figs. 5&8, at step S507, If the admission control module 67 finds, at step S507, that the above condition is not met (S507: NO), i.e. the room in the reserved part of operator g is not sufficient to accommodate the added load of the new communication bearer request (e.g. because the reserved part of operator g is already fully used), then it proceeds to a second stage, step S509. If the admission control module 67 determines that the communication bearer can be admitted to the shared proportion of the system bandwidth (S509: YES), it proceeds to step S510 and admits the communication bearer request to the shared proportion of the system bandwidth and start exchanging data using the admitted communication bearer, as shown at step S809 using reserved bandwidth part, where the mobile telephone starts communicating using the admitted communication bearer if the new communication bearer request is admitted for the shared bandwidth, which indicates that shared resources, not reserved resources, are available for the QoS-sensitive services.); and 
in response to the determining, causing delivery of the QoS-sensitive services over the at least one pooled resource (see at least paragraphs [0112]-[0120], [0141] and Figs. 5&8, at step S507, If the admission control module 67 finds, at step S507, that the above condition is not met (S507: NO), i.e. the room in the reserved part of operator g is not sufficient to accommodate the added load of the new communication bearer request (e.g. because the reserved part of operator g is already fully used), then it proceeds to a second stage, step S509. If the admission control module 67 determines that the communication bearer can be admitted to the shared proportion of the system bandwidth (S509: YES), it proceeds to step S510 and admits the communication bearer request to the shared proportion of the system bandwidth and start exchanging data using the admitted communication bearer, as shown at step S809 using reserved bandwidth part.).

As to claim 7: Arnott discloses the method of claim 6. Arnott further discloses wherein the at least one reserved resource and the QoS-sensitive services are associated with at least one of a first priority level, a first packet delay budget, a first maximum packet error rate, or a first Guaranteed Bit Rate (GBR) (see at least paragraphs [0071]-[0072], The minimum guaranteed quantity of resources for a particular operator can be considered, effectively, to be a reserved proportion (also referred to as a ‘reserved part’) of the total available resources in which that operator's communications have priority over those of other operators.), and 
wherein the at least one pooled resource is associated with at least one of a second priority level that is lower than the first priority level, a second packet delay budget that is greater than the first packet delay budget, a second maximum packet error rate that is see at least paragraphs [0071]-[0072], The remaining proportion of the total available resources is, deliberately, reserved as a shared proportion (or ‘shared part’) that may be used for the communication bearers of either operator, for example, after they have fully utilised their own reserved resources. When necessary, access to the shared proportion of the available resources is advantageously allocated on a traffic type priority basis in which a higher priority is given to GBR communication regardless of which operator the communication is associated with.).

As to claim 10: Arnott discloses the method of claim 6. Arnott further discloses wherein determining to deliver the QoS- sensitive services over the pooled resource comprises: determining that a first congestion level of the at least one reserved resource is below a first threshold level; and determining that a second congestion level of the at least one pooled resource is above a second threshold level (see at least paragraph [0074], when authorising new communication bearers using an operator's reserved proportion of the available resources, the admission control employed by the shared base station 5 does not block any new communication bearers associated with that operator when that operator's reserved proportion still has sufficient remaining capacity to admit the bearer whilst maintaining a sufficient QoS for active communication bearers. When authorising new communication bearers using the shared proportion of the resources, however, the shared base station 5 utilises the admission control to admit new communication bearers associated with any operator, on a first-come first-served basis, provided that the operator's reserved proportion of available resources does not have sufficient remaining capacity to admit the new bearer whilst maintaining a sufficient QoS for active communication bearers.).

As to claim 11: Arnott discloses the method of claim 6. Arnott further discloses the request being a first request, wherein determining to deliver the QoS-sensitive services over the at least one pooled resource comprises: transmitting, to a resource allocator in the at least one delivery network, a second request to allocate the at least one reserved resource to the QoS-sensitive services (see at least paragraph [0087], when a new service is requested by a user of the mobile telephone 3. The admission control module 47 is also operable to provide information, to the corresponding admission control module 67 of the shared base station 5, relating to the requirements (e.g. type and/or classification and/or a minimum bandwidth, etc.) of the service to be set up, thereby assisting the base station 5 to schedule communications via this bearer appropriately.); and determining that a wait time has expired without having received a response to the second request (see at least paragraph [0142], if the new communication bearer request is rejected, at step S807, the mobile telephone 3 might resend the new communication bearer request either automatically (e.g. upon expiry of a timer).).

As to claim 13: Arnott discloses a system, comprising: 
see at least paragraph [0044], a communication system includes a processor); and 
memory storing instructions (see at least paragraph [0044], a communication system includes a memory) that, when executed by the at least processor, cause the at least one processor to perform operations comprising: 
identifying a request to deliver Quality of Service (QoS)-sensitive services to a User Equipment (UE) over at least one delivery network (see at least paragraphs [0117], [0138], [0141] and Figs 5&8, at step S505, the admission control module 67 checks if there is a new communication bearer request depending on the type of service e.g. GBR or non-GBR (interpreted as identifying a request to deliver QoS-sensitive services) for operator g.), the at least one delivery network comprising at least one reserved resource and at least one pooled resource (see at least paragraph [0118], bandwidth reserved part and shared part); 

determining to deliver the QoS-sensitive services over the at least one pooled resource, 
wherein the determining includes determining at least one of: (A) that reserved resources are not available for the QoS-sensitive services (see at least paragraphs [0112]-[0120], [0141] and Figs. 5&8, at step S507, If the admission control module 67 finds, at step S507, that the above condition is not met (S507: NO), i.e. the room in the reserved part of operator g is not sufficient to accommodate the added load of the new communication bearer request (e.g. because the reserved part of operator g is already fully used), then it proceeds to a second stage, step S509. If the admission control module 67 determines that the communication bearer can be admitted to the shared proportion of the system bandwidth (S509: YES), it proceeds to step S510 and admits the communication bearer request to the shared proportion of the system bandwidth and start exchanging data using the admitted communication bearer, as shown at step S809 using reserved bandwidth part, where the mobile telephone starts communicating using the admitted communication bearer if the new communication bearer request is admitted for the shared bandwidth, which indicates that shared resources, not reserved resources, are available for the QoS-sensitive services.); and 

in response to the determining, causing delivery of the QoS-sensitive services over the at least one pooled resource (see at least paragraphs [0019], [0141] and Figs. 5&8, at step S507, If the admission control module 67 finds, at step S507, that the above condition is not met (S507: NO), i.e. the room in the reserved part of operator g is not sufficient to accommodate the added load of the new communication bearer request (e.g. because the reserved part of operator g is already fully used), then it proceeds to a second stage, step S509. If the admission control module 67 determines that the communication bearer can be admitted to the shared proportion of the system bandwidth (S509: YES), it proceeds to step S510 and admits the communication bearer request to the shared proportion of the system bandwidth and start exchanging data using the admitted communication bearer, as shown at step S809 using reserved bandwidth part.).

As to claim 14: Arnott discloses the system of claim 13. Arnott further discloses wherein the at least one reserved resource and the QoS-sensitive services are associated with at least one of a first priority level, a first packet delay budget, a first maximum packet error rate, or a first Guaranteed Bit Rate (GBR) (see at least paragraphs [0071]-[0072], The minimum guaranteed quantity of resources for a particular operator can be considered, effectively, to be a reserved proportion (also referred to as a ‘reserved part’) of the total available resources in which that operator's communications have priority over those of other operators.), and 
wherein the at least one pooled resource is associated with at least one of a second priority level that is lower than the first priority level, a second packet delay budget that is greater than the first packet delay budget, a second maximum packet error rate that is greater than the first maximum packet error rate, or a second GBR that is lower than the first GBR (see at least paragraphs [0071]-[0072], The remaining proportion of the total available resources is, deliberately, reserved as a shared proportion (or ‘shared part’) that may be used for the communication bearers of either operator, for example, after they have fully utilised their own reserved resources. When necessary, access to the shared proportion of the available resources is advantageously allocated on a traffic type priority basis in which a higher priority is given to GBR communication regardless of which operator the communication is associated with.).
As to claim 17: Arnott discloses the system of claim 13. Arnott further discloses wherein determining to deliver the QoS- sensitive services over the at least one pooled resource comprises: determining that a first congestion level of the at least one see at least paragraph [0074], when authorising new communication bearers using an operator's reserved proportion of the available resources, the admission control employed by the shared base station 5 does not block any new communication bearers associated with that operator when that operator's reserved proportion still has sufficient remaining capacity to admit the bearer whilst maintaining a sufficient QoS for active communication bearers. When authorising new communication bearers using the shared proportion of the resources, however, the shared base station 5 utilises the admission control to admit new communication bearers associated with any operator, on a first-come first-served basis, provided that the operator's reserved proportion of available resources does not have sufficient remaining capacity to admit the new bearer whilst maintaining a sufficient QoS for active communication bearers.).

As to claim 18: Arnott discloses the system of claim 13. Arnott further discloses the request being a first request, wherein determining to deliver the QoS-sensitive services over the at least one pooled resource comprises: transmitting, to a resource allocator in the at least one delivery network, a second request to allocate the at least one reserved resource to the QoS-sensitive services (see at least paragraph [0087], when a new service is requested by a user of the mobile telephone 3. The admission control module 47 is also operable to provide information, to the corresponding admission control module 67 of the shared base station 5, relating to the requirements (e.g. type and/or classification and/or a minimum bandwidth, etc.) of the service to be set up, thereby assisting the base station 5 to schedule communications via this bearer appropriately.); and determining that a wait time has expired without having received a response to the second request (see at least paragraph [0142], if the new communication bearer request is rejected, at step S807, the mobile telephone 3 might resend the new communication bearer request either automatically (e.g. upon expiry of a timer).).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464